 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                              EASTERN DISTRICT OF CALIFORNIA

12                                      SACRAMENTO DIVISION

13

14

15    BOBBY FRANKLIN MITCHELL                      No. 2:18-cv-01798-DMC

16                      Plaintiff,
                                                 STIPULATION AND ORDER
17    v.                                         TO REMAND PURSUANT TO SENTENCE
                                                 FOUR OF 42 U.S.C. § 405(g)
18    NANCY A. BERRYHILL,
      Acting Commissioner of Social Security,
19
                        Defendant.
20
21

22

23

24

25

26
27

28
 1          The parties stipulate that, subject to the approval of the Court, this action shall be

 2   remanded to the Commissioner of Social Security for further administrative action pursuant to

 3   section 205(g) of the Social Security Act, as amended, 42 U.S.C. § 405(g), sentence four. Upon

 4   remand, the administrative law judge (ALJ) will reconsider the medical source opinions, update

 5   the record and offer Plaintiff a new hearing. The ALJ will take any further action deemed

 6   necessary to develop the record and issue a new decision.

 7          The parties further request that the Clerk of the Court be directed to enter a final judgment

 8   in favor of Plaintiff, and against Defendant, Commissioner of Social Security, reversing the final

 9   decision of the Commissioner.

10
                                                   Respectfully submitted,
11   DATE: June 17, 2019
                                                   s/ Jacqueline A. Forslund
12
                                                   JACQUELINE A. FORSLUND
13                                                 Attorney for Plaintiff
                                                   (as authorized by email)
14

15                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
16
     DATE: June 17, 2019
17                                           By    s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
18                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
19

20
21

22

23

24

25

26
27

28
 1                                   ORDER
 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4   Dated: June 18, 2019
                                             ____________________________________
 5                                           DENNIS M. COTA
                                             UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
